Citation Nr: 1222545	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-22 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from July 25, 2005, to August 7, 2005, at Florida Hospital Medical Center.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1972 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by the VA medical center located in Tampa, Florida, which denied entitlement to reimbursement to medical expenses from July 25 to August 7, 2005, at the Florida Hospital.

The Veteran requested a personal hearing before a Veterans Law Judge at the RO in August 2008, and such was scheduled.  However, he canceled his hearing in November 2009 due to health problems, and does not desire rescheduling.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under the Veterans Millennium Health care and Benefits Act (Millennium Bill) codified at 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of that emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 8 C.F.R. § 17.1002 .

A claim must be filed within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004. 

VA payment or reimbursement of the cost of emergency treatment at a non-VA facility covers only medical emergencies, and those emergencies last only until the time the veteran becomes stabilized. 38 C.F.R. § 17.1002(d).  The term stabilized means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the veteran is discharged or transferred to a VA or other Federal facility.  38 C.F.R. § 17.1001(d). 

The Veteran contends that he sought emergency treatment for gall bladder problems, and treatment at a non-VA facility was required for an extended period because VA had previously declined to treat him due to his hepatitis C infection.  VA has denied reimbursement of expenses after July 25, 2005, finding that the Veteran was medically stable and could have been transferred to a VA facility.

The current claims folder is inadequate for adjudication.  The veteran's claim, any development correspondence, and the original decision on the claim are all absent. The statement of the case refers to a medical determination regarding the Veteran's stability, but the report of such is not included.  No VA records relating to the Veteran's allegation that he had been refused treatment are present, and Florida Hospital records are incomplete.

There is also some indication, in the Veteran's July 2006 notice of disagreement, that there was an additional claim regarding payment of ambulance fees in connection with this claim.  This is the only reference to such in the file.

On remand, a complete file containing all relevant documents must be assembled; meaningful review without such is impossible.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Florida Hospital. 

Upon receipt of such, VA must take appropriate action to contact the Florida Hospital and request complete records for the period of July 25, 2005, to August 7, 2005.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Contact the Veteran and ask him to specify at which VA facility his gall bladder surgery was proposed and then refused, as well as the time period of such.

3.  Obtain VA treatment records regarding the Veteran's treatment for gall bladder problems, to include attempts at a cholecsytecomy, at the Tampa VAMC, all associated clinics, or any other VA facility identified by the Veteran or in the record, for the period of 2004 to July 2005, or other period identified by the Veteran.

4.  Associate copies of the Veteran's original claim(s) for reimbursement, any development correspondence, and decisions regarding his claim(s) with the file.

5.  Associate a complete report, to include findings and full rationale, from the Medical Officers who conducted the initial and reconsideration reviews of the claim(s).

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


